              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        WESTERN DIVISION

CARL WYNN                        *
                       PLAINTIFF *
                                 *
V.                               *
                                 *             CASE NO. 4:19CV00165 SWW
BARRY SIMS                       *
                      DEFENDANT *
                                 *


                                JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITH

PREJUDICE.

     IT IS SO ORDERED THIS 20TH DAY OF MARCH, 2019.

                                   /s/Susan Webber Wright
                                   UNITED STATES DISTRICT JUDGE
